DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The instant first office action is in response to communication filed on 01/29/2021.
Claims 1-25 are pending of which claims 1, 12 and 20 are the base independent claims.
Response to Arguments
Applicant's arguments filed 01/29/2021 have been fully considered but they are not persuasive. 
The newly added limitation argued by the applicant is/are fully address in the updated rejection below. For an explanation on how previously cited reference and/or newly cited is/are used to address the added and/or previously limitation, please see below.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 

Claim(s) 1-15, 17, 20, 22 and 24 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Park et al (US 2020/0146037) claiming benefit to and fully supported by provisional application NO. 62/635,476 filed Feb. 26, 2018; 62/630,308 filed Feb. 14, 2018; 62/620,394 filed Jan. 22, 2018, 62/616,461 filed Jan. 12, 2018; 62/590,633 filed Nov. 26, 2017; 62/587,519 filed Nov. 17, 2017; 62/586,917 filed Nov. 16, 2017; 62/566,341 filed Sep. 30, 2017; 62/555,689 filed Sep. 8, 2017; 62/549,367 filed Aug. 23, 2017; 62/547,891 filed Aug. 21, 2017; 62/543,946 filed Aug. 10, 2017; 62/501,060 filed May 3, 2017.
Regarding claim 1, Park’037 (it is noted that first and second are just label) discloses One or more non-transitory, computer-readable media having instructions that, when executed, cause a user equipment (UE) in a new radio (NR) (see claim 15, see para.0053, which discusses NR) system to: 
determine a first physical uplink control channel (PUCCH) resource(see fig.15, s1520) with a payload of a first size carrying(see para.06006, which discusses UCI payload size carrying HARQ-ACK, see para.0674) a first uplink control information (UCI) in a first format (see para.0023, which discusses determine a second PUCH resource carrying  HARQ-ACK information, see para.0071, which discusses uplink control information(UCI) includes at least HARQ-ACK, para.00675, see para.0703-0704, A/N PUCCH with format of 2-4), wherein the first UCI includes a channel state information report (see para.0019,which discusses the UCI includes channel state information, see para.0137, which discusses channel state information is feedback as report information for a channel measurement result); 
determine a second PUCCH resource (see fig.15, s1510)  with a payload of a second size carrying(see para.06006, which discusses UCI payload size carrying SR-related information, see para.0674) a second UCI in a second format(see para.0023, which discusses determine a first PUCH resource carrying SR information, see para.0071, which discusses uplink control information(UCI) includes at least SR, see para.00675, see para.0684-0698, which discusses SR PUCCH with format 0 and 1); 
determine that the first PUCCH resource and the second PUCCH resource at least partially overlap(see fig.15, s1530, see para.0024, which discusses determine that first PUCCH resource carrying SR overlaps with the second PUCCH resource carrying the HARQ-ACK, see para.0016, which discusses overlap partially with the second uplink resource, see para.0778); and 
due to or language, only one of them is being considered) by the second PUCCH resource in the second format(see para.0023-0024, see para.0743, when PUCCHs of different UCI types (e.g., A/N PUCCH, SR PUCCH, and CSI PUCCH) to be transmitted by the UE overlap with each other only in some symbols on the time axis (e.g., partial overlapping), the UE may transmit the PUCCHs (in a single PUCCH resource) through UCI multiplexing to the base station, see fig.1530, see para.0673-0704). 
Regarding claim 2, Park’037 discloses wherein the first size of the payload in the first PUCCH resource is larger than the second size of the payload in the second PUCCH resource(see para.0616-0621, which discusses PUCCH format of 0-1 with payload size up to k bits and see para.0624-0634, with PUCCH format of 2-4 with payload size of more than K bits, thus payload size of format 2-4 is larger than payload size of format 0-1, see para.0684, 0695, which discusses SR PUCCH with format of 0-1; see para.0703, A/N PUCCH with format of 2-3), and the UE is caused to multiplex the first UCI and the second UCI to be carried by the first PUCCH resource in the first format(see para.0704, see para.0587, which discusses multiplex by transmitting the UCI payload with the X-bits [of SR] in the HARD-ACK  PUCCH resource, para.0023-0024, see para.0743,  see fig.1530, see para.0673-0704). 
Regarding claim 3, Park’037 discloses wherein the UE is caused to append the second UCI to the first UCI to form a combined payload carried by the first PUCCH resource in the first format(see para.0587, which discusses UE may represent SR related information in X-bit, appending by adding the X bits to UCI payload and transmit UCI payload with X bits in the HARQ-ACK PUCCH format, see para.0664). 
Regarding claim 4, Park’037 discloses wherein the first PUCCH resource fully collides with the second PUCCH resource (see para.0016, which discusses overlap/collide fully, see fig.15, 1530, see para.0865, overlap/collide fully) that the first PUCCH resource and the second PUCCH resource have a same starting symbol (see para.0882, which discusses starting symbol of the SR PUCCH is identical to as the same as A/N PUCCH). 
Regarding claim 5, Park’037 discloses wherein the first PUCCH resource partially overlaps with the second PUCCH resource and the first PUCCH resource (see para.0016, which discusses overlap/collide partially, see fig.15, 1530) has a starting symbol different from a starting symbol of the second PUCCH see para.0766, which discusses PUCCHs with different starting symbols overlap partially with each other in some time resource). 
Regarding claim 6, Park’037 discloses wherein the first format is of a format to carry a payload of a larger size, and the second format is of a format to carry a payload of a smaller size(see para.0616-0621, which discusses PUCCH format of 0-1 with payload size up to k bits and see para.0624-0634, with PUCCH format of 2-4 with payload size of more than K bits, thus payload size of format 2-4 carry larger and  payload size of format 0-1 carry smaller payload size, see para.0684, 0695, which discusses SR PUCCH with format of 0-1; see para.0703, A/N PUCCH with format of 2-3). 
Regarding claim 7, Park’037 discloses wherein the first format is of a format 2, 3, or (due to or language, only one of them is being considered) 4 for a PUCCH resource (see para.0703), and the second format is of format 0 or(due to or language, only one of them is being considered) 1 for a PUCCH resource (see para.0684, 0695). 
Regarding claim 8, Park’037 discloses wherein the first UCI further includes a hybrid automatic repeat request-acknowledgement (HARQ-ACK) feedback (see para.06006, which discusses UCI payload size carrying HARQ-ACK,  see para.0071, which discusses uplink control information(UCI) includes at least HARQ-ACK, see para.0674), and the second UCI includes a scheduling request (SR) or a HARQ-ACK feedback(see para.06006, which discusses UCI payload size carrying SR-related information, see para.0674,  para.0023, which discusses determine a first PUCH resource carrying SR information, see para.0071, which discusses uplink control information(UCI) includes at least SR), and the UE is caused to multiplex the first UCI and the second UCI to form a combined payload to be carried by the first PUCCH resource in the first format(see para.0587, which discusses UE may represent SR related information in X-bit, appending by adding the X bits to UCI payload and transmit UCI payload with X bits in the HARQ-ACK PUCCH format, see para.0664). 
Regarding claim 9, Park’037 discloses wherein the first PUCCH resource is determined based on a PUCCH resource indicator field in a downlink control information (DCI) (see para.0011, para.0204, see para.0444). 
Regarding claim 10, Park’037 discloses wherein the first PUCCH resource partially overlaps with the second PUCCH resource that the first PUCCH resource has a starting symbol different from a starting symbol of the second PUCCH resource(see para.0766, which discusses PUCCHs with different starting symbols overlap partially with each other in some time resource), the see para.0616-0621, which discusses PUCCH format of 0-1 with payload size up to k bits and see para.0624-0634, with PUCCH format of 2-4 with payload size of more than K bits, thus payload size of format 2-4 is larger than payload size of format 0-1, see para.0684, 0695, which discusses SR PUCCH with format of 0-1; see para.0703, A/N PUCCH with format of 2-3), and the UE is caused to multiplex the first UCI and the second UCI to be carried by the first PUCCH resource in the first format(see para.0023-0024, 0704, see para.0743, when PUCCHs of different UCI types (e.g., A/N PUCCH, SR PUCCH, and CSI PUCCH) to be transmitted by the UE overlap with each other only in some symbols on the time axis (e.g., partial overlapping), the UE may transmit the PUCCHs (in a single PUCCH resource) through UCI multiplexing to the base station, see fig.1530, see para.0673-0704). 
Regarding claim 11, Park’037 discloses wherein the UE is caused to drop at least a part of the first UCI or the second UCI based on a pre-defined priority rule to form a combined payload carried by the first PUCCH resource in the first format(see para.0913, see para.00927, which discusses if the SR has a higher priority than the A/N, the user transmit only the SR PUCCH, while dropping the A/N transmission or the user transmit the A/N PUCCH, while the UE represent partial SR PUCC in an explicit bit,  thus at least partially drop, see para.0221, see para.0771). 
Regarding claim 12, Park’037 (it is noted that first and second are just label) discloses One or more non-transitory, computer-readable media having instructions that, when executed, cause a base station in a new radio (NR) system(see claim 15, see para.0053, which discusses NR, see para.01001)  to: 
determine a first configuration for a first physical uplink control channel (PUCCH) resource(see fig.15, s1520) with a payload of a first size carrying a first uplink control information (UCI) (see para.06006, which discusses UCI payload size carrying HARQ-ACK, see para.0674)in a first format from a user equipment (UE) (see para.0023, which discusses determine a second PUCH resource carrying  HARQ-ACK information, see para.0071, which discusses uplink control information(UCI) includes at least HARQ-ACK, para.00675, see para.0703-0704, A/N PUCCH with format of 2-4), wherein the first UCI includes a channel state information report (see para.0019,which discusses the UCI includes channel state information, see para.0137, which discusses channel state information is feedback as report information for a channel measurement result); 
see fig.15, s1510)  with a payload of a second size carrying a second UCI(see para.06006, which discusses UCI payload size carrying SR-related information, see para.0674)  in a second format from the UE(see para.0023, which discusses determine a first PUCH resource carrying SR information, see para.0071, which discusses uplink control information(UCI) includes at least SR, see para.00675, see para.0684-0698, which discusses SR PUCCH with format 0 and 1), wherein the first PUCCH resource and the second PUCCH resource at least partially overlap(see fig.15, s1530, see para.0024, which discusses determine that first PUCCH resource carrying SR overlaps with the second PUCCH resource carrying the HARQ-ACK, see para.0016, which discusses overlap partially with the second uplink resource, see para.0778);
indicate the first configuration and the second configuration to the UE (see fig.15 & see  para.01001-01002, indicating by transmitting first and second configuration from the base station to the UE, thus indicating); and
receive a combined payload from the UE carried by the first PUCCH resource in the first format or by the second PUCCH resource in the second format, wherein the combined payload is obtained by multiplexing the first UCI and the second UCI see para.0023-0024, 0664, see para.0743, when PUCCHs of different UCI types (e.g., A/N PUCCH, SR PUCCH, and CSI PUCCH) to be transmitted by the UE overlap with each other only in some symbols on the time axis (e.g., partial overlapping), the UE may transmit the PUCCHs (in a single PUCCH resource) through UCI multiplexing to the base station, see fig.1530, see para.0673-0704, 0587, add x bits to UCI payload and transmit the UCI payload with the X bits in HARQ PUCCH, thus receiving). 
Regarding claim 13, Park’037 (it is noted that first and second are just label) discloses wherein the base station is caused to indicate the first configuration and the second configuration to the UE by a high layer signaling (see para.1002, which discusses first configuration may be received by higher layer signaling& see para.0444, which discusses base station configure PUCCH resource set for HARQ-ACK for the UE by higher layer signaling). 
Regarding claim 14, Park’037 discloses wherein the first UCI further includes a hybrid automatic repeat request-acknowledgement (HARQ-ACK) feedback (see para.06006, which discusses UCI payload size carrying HARQ-ACK,  see para.0071, which discusses uplink control information(UCI) includes at least HARQ-ACK, see para.0674), and the second UCI includes a scheduling request (SR) or a HARQ-ACK feedback(see para.06006, which discusses UCI payload size carrying SR-related information, see para.0674,  para.0023, which discusses determine a first PUCH resource carrying SR information, see para.0071, which discusses uplink control information(UCI) includes at least SR), and the UE is caused to multiplex the first UCI and the second UCI to form a combined payload to be carried by the first PUCCH resource in the first format(see para.0587, which discusses UE may represent SR related information in X-bit, appending by adding the X bits to UCI payload and transmit UCI payload with X bits in the HARQ-ACK PUCCH format, see para.0664). 
Regarding claim 15, Park’037 discloses wherein the CSI report includes a channel quality indicator (CQI), a pre-coding matrix indicator (PMI), a CSI resource indicator (CRI), a rank indicator (RI), a layer 1--reference signal received power (L1-RSRP), or (due to or language, only one of them is being considered) a beam related information (see para.0998 & table 26, which discusses CSI report includes CQI). 
Regarding claim 17, Park’037 discloses wherein the HARQ-ACK feedback is scheduled by a physical downlink shared channel (PDSCH), or (due to or language, only one of them is being considered) generated periodically without being scheduled by a PDSCH (para.0615, which discusses HARQ-ACK is scheduled by a PDSCH). 

determine a first physical uplink control channel (PUCCH) resource(see fig.15, s1520) with a payload of a first size carrying(see para.06006, which discusses UCI payload size carrying HARQ-ACK, see para.0674) a first uplink control information (UCI) in a first format (see para.0023, which discusses determine a second PUCH resource carrying  HARQ-ACK information, see para.0071, which discusses uplink control information(UCI) includes at least HARQ-ACK, para.00675, see para.0703-0704, A/N PUCCH with format of 2-4), wherein the first UCI includes a channel state information report (see para.0019,which discusses the UCI includes channel state information, see para.0137, which discusses channel state information is feedback as report information for a channel measurement result); 
determine a second PUCCH resource (see fig.15, s1510) with a payload of a second size carrying (see para.06006, which discusses UCI payload size carrying SR-related information, see para.0674) a second UCI in a second format(see para.0023, which discusses determine a first PUCH resource carrying SR information, see para.0071, which discusses uplink control information(UCI) includes at least SR, see para.00675, see para.0684-0698, which discusses SR PUCCH with format 0 and 1); 
determine that the first PUCCH resource and the second PUCCH resource at least partially overlap(see fig.15, s1530, see para.0024, which discusses determine that first PUCCH resource carrying SR overlaps with the second PUCCH resource carrying the HARQ-ACK, see para.0016, which discusses overlap partially with the second uplink resource, see para.0778); and 
multiplex the first UCI and the second UCI to be carried by the first PUCCH resource in the first format or (due to or language, only one of them is being considered) by the second PUCCH resource in the second format(see para.0023-0024, see para.0743, when PUCCHs of different UCI types (e.g., A/N PUCCH, SR PUCCH, and CSI PUCCH) to be transmitted by the UE overlap with each other only in some symbols on the time axis (e.g., partial overlapping), the UE may transmit the PUCCHs (in a single PUCCH resource) through UCI multiplexing to the base station, see fig.1530, see para.0673-0704); and 
network circuitry, coupled with the processing circuitry (see fig.16, which shows network antenna circuity couple to processor), to deliver to a base see fig.16, which shows network antenna circuity couple to processor to deliver to a base station) the combined payload carried by the first PUCCH resource in the first format or by the second PUCCH resource in the second format see para.0023-0024, see para.0743, when PUCCHs of different UCI types (e.g., A/N PUCCH, SR PUCCH, and CSI PUCCH) to be transmitted by the UE overlap with each other only in some symbols on the time axis (e.g., partial overlapping), the UE may transmit the PUCCHs (in a single PUCCH resource) through UCI multiplexing to the base station, see fig.1530, see para.0673-0704). 
Regarding claim 22, Park’037 discloses wherein the combined payload is carried by a number of physical resource blocks (PRBs) that is determined by the base station(see para.0378, which discusses PUCCH resource may represented by a frequency resource index (i.e. PRB index)) and signaled to the user equipment (UE) through a high layer signaling (see fig.15, see para.0010). 
Regarding claim 24, Park’037 discloses wherein the first size of the payload in the first PUCCH resource is larger than the second size of the payload in the second PUCCH resource(see para.0616-0621, which discusses PUCCH format of 0-1 with payload size up to k bits and see para.0624-0634, with PUCCH format of 2-4 with payload size of more than K bits, thus payload size of format 2-4 is larger than payload size of format 0-1, see para.0684, 0695, which discusses SR PUCCH with format of 0-1; see para.0703, A/N PUCCH with format of 2-3), and the UE is caused to multiplex the first UCI and the second UCI to be carried by the first PUCCH resource in the first format(see para.0704, see para.0587, which discusses multiplex by transmitting the UCI payload with the X-bits [of SR] in the HARD-ACK  PUCCH resource, para.0023-0024, see para.0743,  see fig.1530, see para.0673-0704). Regarding claim 25, Park’037 discloses wherein the first format is of a format 2, 3, or (due to or language, only one of them is being considered) 4 for a PUCCH resource (see para.0703), and the second format is of format 0 or(due to or language, only one of them is being considered) 1 for a PUCCH resource (see para.0684, 0695). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16  is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al (US 2020/0146037) claiming benefit to and fully supported by provisional application NO. 62/635,476 filed Feb. 26, 2018; 62/630,308 filed Feb. 14, 2018; 62/620,394 filed Jan. 22, 2018, 62/616,461 filed Jan. 12, 2018; 62/590,633 filed Nov. 26, 2017; 62/587,519 filed Nov. 17, 2017; 62/586,917 filed Nov. 16, 2017; 62/566,341 filed Sep. 30, 2017; 62/555,689 filed Sep. 8, 2017; 62/549,367 filed Aug. 23, 2017; 62/547,891 filed Aug. 21, 2017; 62/543,946 filed Aug. 10, 2017; 62/501,060 filed May 3, 2017 and in view of Kim et al (US 2020/0163081) claiming benefit to and fully supported Provisional Application No. 62/630,307, filed on Feb. 14, 2018, and U.S. Provisional Application No. 62/622,039, filed on Jan. 25, 2018.

Regarding claim 16, although Park’037 discloses CSI report includes CQI for band (see para.0998 & table 26), Park’037 does not explicitly show the use of “the CSI report includes multiple PUCCH based wideband or sub-band CSI reports” as required by present claimed invention.  However, including “the CSI report includes multiple PUCCH based wideband or sub-band CSI reports” would have been obvious to one having ordinary skill in the art as evidenced by Kim’081.  
due to or language, only one of them is being considered) sub-band CSI reports (see para.0260 & see para.061 which discusses CSI report includes wideband and subband, para.0398see fig.9, S810-S830).
In view of the above, having the system of Park’037 and then given the well-established teaching of Kim’081, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention. 
Claim 18  is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al (US 2020/0146037) claiming benefit to and fully supported by provisional application NO. 62/635,476 filed Feb. 26, 2018; 62/630,308 filed Feb. 14, 2018; 62/620,394 filed Jan. 22, 2018, 62/616,461 filed Jan. 12, 2018; 62/590,633 filed Nov. 26, 2017; 62/587,519 filed Nov. 17, 2017; 62/586,917 filed Nov. 16, 2017; 62/566,341 filed Sep. 30, 2017; 62/555,689 filed Sep. 8, 2017; 62/549,367 filed Aug. 23, 2017; 62/547,891 filed Aug. 21, 2017; 62/543,946 filed Aug. 10, 2017; 62/501,060 filed May 3, 2017 and in view of Lee et al (US 2013/0230033).
Regarding claim 18, Park’037 does not explicitly show the use of “HARQ-ACK feedback is in response to a physical downlink shared channel (PDSCH) reception without a corresponding physical downlink control channel (PDCCH) reception” as required by present claimed invention.  However, including “HARQ-ACK feedback is in response to a physical downlink shared channel (PDSCH) reception without a corresponding physical downlink control channel (PDCCH) reception” would have been obvious to one having ordinary skill in the art as evidenced by Lee’033.  
In particular, in the same field of endeavor, Lee’033 teaches the use of HARQ-ACK feedback is in response to a physical downlink shared channel (PDSCH) reception without a corresponding physical downlink control channel see para.0009 and 0011, 0019, which ACK correspond to PDSCH without the corresponding of PDCCH received).
In view of the above, having the system of Park’037 and then given the well-established teaching of Lee’033, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Park’037 to include “HARQ-ACK feedback is in response to a physical downlink shared channel (PDSCH) reception without a corresponding physical downlink control channel (PDCCH) reception” as taught by Lee’033, since Lee’033 stated in para.0026+ that such a modification would provide control information can be efficiently transmitted in a wireless communication system. Further, a channel format and a signal processing method for efficiently transmitting control information are provided. Furthermore, resources for control information transmission can be efficiently allocated. 
Claim 19  is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al (US 2020/0146037) claiming benefit to and fully supported by provisional application NO. 62/635,476 filed Feb. 26, 2018; 62/630,308 filed Feb. 14, 2018; 62/620,394 filed Jan. 22, 2018, 62/616,461 filed Jan. 12, 2018; 62/590,633 filed Nov. 26, 2017; 62/587,519 filed Nov. 17, 2017; 62/586,917 filed Nov. 16, 2017; 62/566,341 filed Sep. 30, 2017; 62/555,689 filed Sep. 8, 2017; .
Regarding claim 19, Park’037 does not explicitly show the use of “the HARQ-ACK feedback is in response to a physical downlink control channel (PDCCH) reception indicating semi-persistently scheduled (SPS) PDSCH release” as required by present claimed invention.  However, including “the HARQ-ACK feedback is in response to a physical downlink control channel (PDCCH) reception indicating semi-persistently scheduled (SPS) PDSCH release” would have been obvious to one having ordinary skill in the art as evidenced by Yang’057.  
In particular, in the same field of endeavor, Yang’057 teaches the use of the HARQ-ACK feedback is in response to a physical downlink control channel (PDCCH) reception indicating semi-persistently scheduled (SPS) PDSCH release (see para.0059, which discusses ACK/NACK in a response to a physical downlink control channel (PDCCH) reception indicating semi-persistently scheduled (SPS) PDSCH release).
In view of the above, having the system of Park’037 and then given the well-established teaching of Yang’057, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention Yang’057, since Yang’057 stated in para.0012+ that such a modification would provide control information can be efficiently transmitted in a wireless communication system. Specifically, uplink control information can be efficiently transmitted and resources for the uplink control information can be efficiently managed in a CA system. 
Claim 21  is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al (US 2020/0146037) claiming benefit to and fully supported by provisional application NO. 62/635,476 filed Feb. 26, 2018; 62/630,308 filed Feb. 14, 2018; 62/620,394 filed Jan. 22, 2018, 62/616,461 filed Jan. 12, 2018; 62/590,633 filed Nov. 26, 2017; 62/587,519 filed Nov. 17, 2017; 62/586,917 filed Nov. 16, 2017; 62/566,341 filed Sep. 30, 2017; 62/555,689 filed Sep. 8, 2017; 62/549,367 filed Aug. 23, 2017; 62/547,891 filed Aug. 21, 2017; 62/543,946 filed Aug. 10, 2017; 62/501,060 filed May 3, 2017 and in view of seo et al (US 2016).
Regarding claim 21, Park’037 discloses combine by transmitting SR along with UCI in second uplink resource/PRB (see fig.15, see para.0378, which discusses PUCCH resource may represented by a frequency resource index (i.e. PRB index)), Park’037 does not explicitly show the use of “physical resource blocks (PRBs) smaller than a predetermined or preconfigured number of PRBs” as required by present claimed invention.  However, including “physical resource blocks (PRBs) smaller than a predetermined or preconfigured number of PRBs” would have been obvious to one having ordinary skill in the art as evidenced by seo’875.  
In particular, in the same field of endeavor, seo’875 teaches the use of hysical resource blocks (PRBs) smaller than a predetermined or preconfigured number of PRBs(see para.0103, which discusses Predetermined number of PRB or less are allocated, this means that the PRBs attempt to process a small amount of data).
In view of the above, having the system of Park’037 and then given the well-established teaching of seo’875, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Park’037 to include “physical resource blocks (PRBs) smaller than a predetermined or preconfigured number of PRBs” as taught by seo’875, since seo’875. 
Claim 23  is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al (US 2020/0146037) claiming benefit to and fully supported by provisional application NO. 62/635,476 filed Feb. 26, 2018; 62/630,308 filed Feb. 14, 2018; 62/620,394 filed Jan. 22, 2018, 62/616,461 filed Jan. 12, 2018; 62/590,633 filed Nov. 26, 2017; 62/587,519 filed Nov. 17, 2017; 62/586,917 filed Nov. 16, 2017; 62/566,341 filed Sep. 30, 2017; 62/555,689 filed Sep. 8, 2017; 62/549,367 filed Aug. 23, 2017; 62/547,891 filed Aug. 21, 2017; 62/543,946 filed Aug. 10, 2017; 62/501,060 filed May 3, 2017 and in view of TIIrola et al (US 20180270794).
Regarding claim 23, Park’037 discloses combine by transmitting SR along with UCI in second uplink resource/PRB (see fig.15, see para.0378, which discusses PUCCH resource may represented by a frequency resource index (i.e. PRB index)), Park’037 does not explicitly show the use of “a number of physical resource blocks (PRBs) with indices that can be factorized into the form 2.sup.i3.sup.j5.sup.k, with i,j,k being integers” as required by present claimed invention.  However, including “a number of physical resource blocks (PRBs) with indices that can be factorized into the form 2.sup.i3.sup.j5.sup.k, with i,j,k being integers” would have been obvious to one having ordinary skill in the art as evidenced by TIIrola’794.  
see para.0047, which discusses number of PRB allocated can be set to be factorized into a number of 2, 33 and 5, in this case I, j, k are considered with value of 1).
In view of the above, having the system of Park’037 and then given the well-established teaching of TIIrola’794, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Park’037 to include “the HARQ-ACK feedback is in response to a physical downlink control channel (PDCCH) reception indicating semi-persistently scheduled (SPS) PDSCH release” as taught by TIIrola’794, since TIIrola’794 stated in para.0005+ that such a modification would provide an improved system that that uses different amount of bandwidth under different circumstances.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Following prior arts are related to the present claimed invention:
Soriaga et al (US 2019/0159231) teaches, UCI includes channel state feedback report, ACK/NACK and/or other types of informations or data, see para.0064, which discusses resources for a PUCCH transmission that overlap with resources allocated for another PUCCH.
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINNCELAS LOUIS whose telephone number is (571)270-5138.  The examiner can normally be reached on 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 571-272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/VINNCELAS LOUIS/Primary Examiner, Art Unit 2474